Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Disposition of Claims
Claims 21-37 were pending.  Claims 1-20, 22, and 24 are cancelled.  Amendments to claims 23 and 25 are acknowledged and entered.  Claims 21, 23, and 25-37 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 12/18/2020 regarding the previous Office action dated 06/22/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Applicant has claimed the instant application has support in the priority filing 61/334,976, filed 05/14/2010.  A review of this filing shows the following:
Example 1 of the ‘976 filing provides recombinant HCMV and RhCMV vectors.  Support for a CMV with a deletion of glycoprotein L (gL or UL115) was provided for at p. 56, lines 20-21.  Support for a CMV with a deletion of UL146 and UL147 was provided for at p. 61, line 25.  The invention as claimed appears to be fully supported back to the ‘976 filing, with a priority date of 05/14/2010.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection.)  Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "subject" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

(New rejection.)  Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “cellular microRNA (miRNA) target sequence”.  However, it is unclear if the claim is drawn to the virus encoding a heterologous miRNA sequence that is derived from the cellular milieu, or if the miRNA is a homologous or heterologous sequence that targets the host cellular environment.  Dependent claim 32 provides for miR-124, which is a miRNA expressed by host neuronal cells.  As multiple interpretations of this claim are possible, it is rejected on the grounds of being indefinite.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(New rejection.)  Claim(s) 21, 26-28, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hobom et. al. (Hobom U, et. al. J Virol. 2000 Sep;74(17):7720-9.; hereafter “Hobom”),
as evidenced by Cha et. al. (Cha TA, et. al. J Virol. 1996 Jan;70(1):78-83.; hereafter “Cha”), 
Borst et. al. (Borst EM, et. al. J Virol. 1999 Oct;73(10):8320-9.; hereafter “Borst”), 
Brune et. al. (Brune W, et. al. Nat Biotechnol. 1999 Apr;17(4):360-4.; hereafter “Brune”); 
Zhang et. al. (Zhang L, et. al. Virol J. 2020 Mar 12;17(1):34.; hereafter “Zhang”);
Millipore-Sigma (AC113: Anti-neomycin phophotransferase II antibody.  Accessed 03/16/2021 at www.emdmillipore.com; hereafter “Millipore-Sigma”); and 
Gene. 1995 Dec 29;167(1-2):53-7.; hereafter “Kahrs”.)
The claimed invention is interpreted as being drawn to the following:
Claim 21 is drawn to a recombinant viral vector comprising a nucleic acid sequence encoding a human cytomegalovirus (HCMV) or rhesus cytomegalovirus (RhCMV) backbone vector and at least one heterologous antigen, wherein the at least one heterologous antigen is a pathogen-specific antigen or a tumor antigen, and wherein the recombinant viral vector: (a) comprises a deletion in the HCMV UL115 gene or RhCMV homolog thereof that eliminates expression of a functional gL protein, and (b) comprises a deletion in the UL146 gene, and a deletion in the UL147 gene, or RhCMV homologs thereof.
Further limitations on the invention are the recombinant viral vector further comprises a deletion in a HCMV or RhCMV gene region selected from the group consisting of: the RL11 family, the pp65 family, the US12 family, and the US28 family (claim 23); further comprising a deletion in UL64 or US29, or a combination thereof (claim 25); wherein the recombinant viral vector has a deficient tropism for epithelial cells, the central nervous system (CNS), macrophages, or a combination thereof (claim 26); further comprising a deletion in at least one immune modulatory HCMV or RhCMV gene selected from the group consisting of: US2, US3, US4, US5, US6, US7, US8, US9, US10, US11, UL118, UL119, UL36, UL37, UL111a, Rh158, Rh159, Rhl60, Rhl61, Rh162, Rh163, Rh164, Rh165, Rh166, Rh182, Rh183, Rh184, Rh185, Rh186, Rh187, Rh188, and Rh189 (claim 27); further comprising a deletion in the UL128 gene and a deletion in the UL130 gene, or RhCMV homologs thereof (claim 28); wherein UL122 and/or UL79, or RhCMV homologs thereof, are inactivated or deleted (claim 29); wherein the subject is a human or a non-human primate (claim 30); wherein the nucleic acid sequence of the recombinant viral vector further encodes at least one cellular microRNA (miRNA) target sequence (claim 31); wherein the miRNA target sequence is a miR-124 target sequence (claim 32); wherein the heterologous antigen is a herpes simplex virus (HSV)-1 antigen, a HSV-2 antigen, a human papilloma virus (HPV) antigen, a hepatitis B virus antigen, or a prostate cancer antigen (claim 33); wherein the heterologous antigen is a Mycobacterium tuberculosis antigen (claim 34); and wherein the heterologous antigen is Gag, Pol, Env, Rev, Tat, or Nef, or an epitope or antigenic fragment or combination thereof (claim 35).

Claim 37 is drawn to a method of inducing a tumor-specific or pathogen-specific immune response in a subject at risk of developing cancer or becoming infected with an infectious disease comprising administering to the subject in need thereof a recombinant viral vector according to claim 21.
The Prior Art
Hobom teaches the human cytomegalovirus (HCMV) genome has been cloned as an infectious bacterial artificial chromosome (BAC), allowing for one to generate HCMV mutants more rapidly (entire document; see abstract.)  Hobom teaches the HCMV genome can be rapidly mutated through the use of transposon (Tn) insertion, wherein the Tn (specifically pTsTM8) utilized confers kanamycin resistance (Fig. 3).  As evidenced by Brune, the pTsTM8 plasmid confers kanamycin resistance (Brune Figs. 1-2), and the kanamycin resistance protein, which is aminoglycoside 3’ phosphotransferase (APH(3’) or AphA-3) is an enzyme conferring resistance against kanamycin in a number of Gram+ and Gram- bacteria (See e.g. p. 54, rt. col., ¶2 of Kahrs).  The resulting virus encoded by the BAC therefore comprises a heterologous pathogenic gene.  Said aphA3 appears to be immunogenic, as antibodies exist to said protein (see e.g. Millipore Sigma), thus the recombinant virus encodes a heterologous gene wherein said gene encodes a pathogen-specific antigen.  Further, Hobom teaches said HCMV was mutated for glycoprotein L (gL) (abstract; Table 1; Fig. 6; p. 7725, rt. col., ¶2) and that the HCMV BAC is derived from AD169, which naturally lacks the UL146 and UL147 genes, as evidenced by Cha (entire document; see abstract, Fig. 3; Table 1 of Cha.)  Therefore, Hobom teaches a HCMV viral vector comprising a nucleic acid sequence encoding a HCMV backbone and at least one heterologous antigen, wherein the heterologous antigen is a pathogen-specific antigen and the vector comprises a deletion in UL115 to eliminate expression of a functional gL and comprises deletions in both the UL146 and UL147 genes, thus teaching the limitations of instant claim 21.  Further, while the US2-US6 regions in the virus of Hobom has been repaired, AD169 still comprises further mutations in the Ulb’ region, as noted by Cha, and the entire UL128-UL150 genes of AD169 comprise mutations, deletions, and rearrangements which prevent their ability to infect epithelial and endothelial cells (NB: RhCMV rh159 encodes the protein RhUL148, Rh158.3 encodes UL146b, Rh158.2 encodes UL146a, Rh162 encodes UL145 thus meeting instant claims 26-28.  As evidenced by Zhang, CMV expresses cellular miRNA sequences (entire document; see abstract), thus rendering the limitations of instant claim 31 inherent to the virus claimed.  
For at least these reasons, Hobom teaches the limitations of instant claims 21, 26-28, and 31, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 21-22, 24, 27, 30, and 33-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inglis et. al. (WO1995003399A2, Pub. 02/02/1995; hereafter “Inglis”) and Isaacson et. al. (Isaacson MK, et. al. J Virol. 2009 Apr;83(8):3891-903. Epub 2009 Feb 4; hereafter “Isaacson”), and further in view of Picker et. al. (US20080199493, Pub. 08/21/2008; hereafter “Picker”) is withdrawn in light of the new rejection set forth below.
(Rejection withdrawn.)  The rejection of Claims 23, 26, and 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inglis, Isaacson, and Picker as applied to claims 21-22, 24, 27, 30, and 33-37  above, and further in view of Hahn et. al. (US7700350B2 Hahn: UL130 deletions, tropism (24, 26-28; hereafter “Hahn”) and Dolan et. al. (Dolan (RL11, claim 23), Dolan A, et. al. J Gen Virol. 2004 May;85(Pt 5):1301-12.; hereafter “Dolan”) is withdrawn in light of the new rejection set forth below.

(New rejection.)  Claim 21, 26-28, 30-31, 33, and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell (US20020102536A1, Pub. 08/01/2002; hereafter “Boursnell”.) as evidenced by Cha et. al. (Cha TA, et. al. J Virol. 1996 Jan;70(1):78-83.; hereafter “Cha”) and Zhang et. al. (Zhang L, et. al. Virol J. 2020 Mar 12;17(1):34.; hereafter “Zhang”) and in further view of Inglis et. al. (WO1995003399A2, Pub. 02/02/1995; CITED ART OF RECORD; hereafter “Inglis”).
The Prior Art
trans on a complementing cell line is glycoprotein L (gL) from CMV (¶[0015][0019]; Example 1; Fig. 2).  Boursnell teaches the heterologous virus would comprise a detectable marker, such as GFP, that could be used in homologous recombination to then detect the mutant viruses grown on the complementing cell line (¶[0027-0030]) and that the viruses can comprise heterologous genes (¶[0032]) that encode antigens or immunomodulatory proteins such as cytokines (¶[0033]).  Boursnell teaches the CMV that would be mutated would be a human CMV (HCMV) such as the commonly used AD169 strain, whose entire genomic sequence was available (¶[0019]).  AD169, as evidenced by Cha, lacks numerous ORFs found in clinical strains, including UL146 and UL147 (entire document; see abstract.)  Cha teaches there are mutations and deletions in the entire region spanning UL128-UL150, which inhibits the ability of AD169 to infect epithelial and endothelial cells (instant claims 26-28).  Therefore, generation of the gL-lacking virus in AD169 as taught by Boursnell would inherently meet the limitations of a recombinant HCMV which comprises deletions in gL, UL146, and UL147.  Further inherent limitations of the virus of Boursnell would be the ability to express cellular miRNAs, as evidenced by Zhang (entire document; see abstract; instant claim 31).  
While Boursnell teaches the majority of the instant invention, Boursnell teaches the broader genus of “antigens” being encoded by the heterologous transgene and fails to specifically describe the virus encoding “pathogen-specific antigens” or “tumor antigens”.  However, given the art at the time of filing, the insertion of such antigens into a CMV vector such as HCMV or RhCMV would be obvious, given the teachings of Inglis.  Inglis teaches disabled, infectious single cycle (DISC) herpesviruses, including cytomegaloviruses (CMV), that lack an essential gene in their genome yet are grown on cells complementing for the missing essential gene, which allows them to produce infectious virions that enter host cells but are unable to produce further mature virions (entire document; see abstract; p. 7, ¶1).  The instant claims 36-37).  Inglis teaches the DISC virus can be mutated in more than one essential gene, and may comprise more than one immunogenic pathogen gene, such as HIV env gp120, gag, and pol (p. 19, lines 20-28; instant claim 35).  Inglis teaches that the mutated virus, especially in the case of herpesviruses, may comprise a functional homolog from another herpesvirus, and notes functional homologs for gL, including gL from HSV (pp. 7-8, ¶ bridging pages; instant claim 33).  Inglis teaches the methods can be useful in humans and other animals (p. 1, ¶1; instant claim 30).   
Given the teachings of Boursnell, which teach the generation of AD169 HCMV mutants lacking gL and comprising an antigen, one of skill in the art would have the teachings and motivation to generate mutant CMV for the safe delivery of genes and antigens.  Given the teachings from Inglis, one of skill in the art would find it obvious to incorporate antigens from heterologous pathogens into these viruses with a reasonable expectation of success, thus meeting the limitations of instant claim 21.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Boursnell in order to insert a specific type of antigen, thereby generating a gL-deficient HCMV antigen lacking UL146 and UL147 and expressing an antigen from a heterologous antigen.  One would have been motivated to do so, given the suggestion by Inglis that the DISC CMV could be engineered to express the heterologous pathogenic material.  There would have been a reasonable expectation of success, given the knowledge that CMV was useful as a viral vector, as taught by Boursnell and Inglis, and also given the knowledge that the commonly used laboratory strain AD169 already naturally lacked UL146 and UL147 and could still replicate.  Boursnell and Inglis both teach how to provide the missing essential gene in trans, and why one of skill in the art would want to generate such a DISC virus.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


New rejection.)  Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell and Inglis as applied to claims 21, 26-28, 30-31, 33, and 35-37 above, and in further view of Picker et. al. (US20080199493, Pub. 08/21/2008; CITED ART OF RECORD; hereafter “Picker”).
The Prior Art
The teachings of Boursnell and Inglis have been set forth supra.  While Boursnell teaches the use of defective CMV vectors to deliver antigens and cytokines, Boursnell fails to specifically teach the delivery of M. tuberculosis or heterologous viral antigens using the vector.  Inglis teaches the specific delivery of heterologous antigens using the disabled vector, but is silent as to the delivery of M. tuberculosis antigens.  
Picker teaches recombinant human and rhesus CMV (HCMV and RhCMV) for use as vectors for delivery of materials to generate cellular and humoral immune responses against said heterologous materials, wherein said vectors are useful for treating pathogens such as HIV, SIV, or tuberculosis (entire document; see abstract; instant claim 34).  Picker teaches the CMV would lack immunomodulatory genes, such as UL146 and UL147 (¶[0175]) and other genes related to the US6 family (¶[0175]; instant claim 27).  The heterologous antigens may be from hepatitis, tetanus, tuberculosis (¶[0089]) or from HIV, including gag, pol, env, rev, tat, or nef (¶[0015]; instant claim 35).  
Given the teachings of Boursnell and Inglis, one of skill in the art would be reasonably apprised as to how to generate DISC viruses, especially in CMV, and especially would be motivated to generate gL-deficient viruses given the teachings of Boursnell.  Further motivation for using a CMV that lacks UL146 and UL147 is provided by Picker, which teaches that these are non-essential immunomodulatory genes that would be desirable to be deleted from a CMV vector, and thus one of skill in the art would not be motivated to repair the vector of Boursnell that already naturally has said genes deleted.  Given the combined teachings of Boursnell, Inglis, and Picker, arriving at a DISC HCMV virus that lacks the essential glycoprotein gL and also lacks UL146 and UL147 while encoding a heterologous pathogenic antigen would be obvious to a skilled artisan, and the limitations of using a virus that lacks UL146 and UL147 would be obvious as well, given that the commonly used laboratory strains (such as AD169 used by Isaacson) already lacked these genes and given that these genes were known to have an immunomodulatory effect as noted by Picker.  Given that Boursnell, Inglis, and Picker all teach the use of Mtb, thus rendering the limitations of instant claim 34 obvious.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Boursnell, Inglis, and Picker in order to generate CMV DISC viruses encoding heterologous materials, thereby generating vectors which could efficiently infect a host cell and replicate only once in order to deliver a heterologous payload that would be recognized by the host immune system.  One would have been motivated to do so, given the suggestion by Inglis that generating DISC viruses was an efficient and safe way to allow a mature CMV virion to deliver a payload to a cell.  There would have been a reasonable expectation of success, given the knowledge that UL146 and UL147 could be deleted to enhance vector immunogenicity, as taught by Picker, and also given the knowledge that gL could be deleted and complemented for in a DISC virus system, as it was an essential glycoprotein, as taught by Boursnell and Inglis.  There would be a reasonable expectation of success, given that Boursnell teaches the use of a common virus (AD169) that naturally lacked UL146 and UL147 to generate a gL-deleted DISC virus that lacks an essential glycoprotein in the genome.  Given the teachings of Boursnell, Picker, and Inglis, there would be multiple reasons to generate such a virus, including in vitro testing of the functions of gL and the use of such a virus in vivo as a payload delivery system for vaccine or gene therapy therapeutics.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(New rejection.)  Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursnell and Inglis as applied to claims 21, 26-28, 30-31, 33, and 35-37 above, and in further view of Barnes et. al. (Barnes D, et. al. Cell Host Microbe. 2008 Sep 11;4(3):239-48.; hereafter “Barnes”).
The Prior Art
The teachings of Boursnell and Inglis have been set forth supra.  While Boursnell teaches the use of defective CMV vectors to deliver antigens and cytokines, Boursnell fails to specifically teach the 
Barnes teaches that live, attenuated vaccines remain the safest, most cost-effective intervention against viral infections, but that there needs to be a further mechanism for safely designing live vaccines to control viral replication.  One method is to include the use of miRNA-based gene-silencing mechanisms, and a method to reduce when and where a virus can replicate is to introduce miRNA homology sequences into a viral genome to restrict the tissue tropism of a virus (entire document; see abstract.)  Barnes teaches that the use of engineered poliovirus carrying endogenous miRNA-complementary target sequences that is unable to replicate in cells expressing the corresponding miRNA, thus producing an attenuated viral phenotype (p. 240, left col., ¶3).  Barnes teaches miR-124 is a neuron-specific miRNA (p. 240, left col., ¶2) and the virus engineered to express the complementary target sequence for miRNA-124 was unable to replicate in neuronal cells (Fig. 3).  Barnes teaches that one could use this method to increase the genetic stability of the virus to ensure that it does not revert in vivo yet still allow the virus to be attenuated (¶ bridging pages, pp. 244-5).  
Given the teachings of Barnes, one of skill in the art would have the motivation to try and determine if this attenuation technique could be utilized in other viral vectors.  Given the teachings of Boursnell and Inglis, one of skill in the art would be motivated to use CMV vectors to deliver antigenic material to a host, and would have the skills to render the virus defective.  The tools provided by Barnes would restrict the tropism of the defective virus even further, providing a further safety mechanism to ensure that even if the virus happens to revert back to wild-type in vivo, that it would still be severely replication deficient and unlikely to cause serious or permanent disease.  Therefore, given the teachings of Barnes, Boursnell, and Inglis, arriving at the limitations of instant claims 31-32 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Boursnell and Inglis in order to include miRNA complementary target sequences in the viral genome, thereby generating a virus with an additional safety mechanism to ensure it was attenuated for use in vivo.  One would have been motivated to do so, given the suggestion by Barnes that the miRNA complementary target sequence, such as miRNA-124, could be included in the viral vector prima facie obvious to one of ordinary skill in the art at the time the invention was made.  


Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not entirely persuasive.
While the original rejections have been withdrawn, since some of the art utilized in the previous rejections was utilized in the new rejections, arguments regarding these teachings will be addressed herein to the extent to which they still apply to the current rejections. 
Applicant argues that the teachings cited would not provide one of skill in the art with the motivation and reasonable expectation of success to arrive at the claimed invention.  The Office disagrees, as the art clearly teaches the generation of CMV DISC viruses, specifically those lacking gL.  The art teaches the use of laboratory strains of CMV to generate such viruses, such as AD169, which naturally lack many genes not necessary for viral replication, including UL146 and UL147.  Said viruses were very common starting points of study in the field of CMV vaccinology, and Boursnell specifically teaches the use of AD169 in the generation of the gL-deleted viruses.  One would have a reasonable, not absolute, expectation of generating a DISC virus, given the teachings of Boursnell and Inglis.  Therefore, this argument is not persuasive.  
Applicant argues there is no motivation to select and choose the mutations of the instant claims from Isaacson, Picker, and Inglis.  However, Isaacson and Picker are no longer used in the primary rejection, and Boursnell clearly teaches the deletion of gL from CMV and clearly teaches the use of AD169, which already has UL146 and UL147 deleted.  Therefore, this argument is not persuasive. 


Allowable Subject Matter
(Objection maintained.)  Claims 25 and 29 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Conclusion
No claims are allowed.  Claims 25 and 29 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648